Order entered February 14, 2022




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00893-CV

             CIBIL KURIAKOSE VADACKANETH, Appellant

                                       V.

               SEENA ASARIYATHU SEBASTIAN, Appellee

              On Appeal from the 256th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-21-06642

                                   ORDER

     Before the Court is appellant’s February 11, 2022 first motion to extend time

to file his brief. We GRANT the motion and ORDER the brief be filed no later

than March 14, 2022.


                                            /s/   KEN MOLBERG
                                                  JUSTICE